           Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
               IN AND FOR THE WESTERN DISTRICT OF TEXAS
                           MIDLAND DIVISION

RICHARD TODD FULMER,
and all others similarly situated,

      Plaintiffs,
v.                                            C.A. No.: 7:19-cv-41
                                                    COLLECTIVE ACTION
CLASSIC OILFIELD SERVICES, LP, and
BEN PINKSTON,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, RICHARD TODD FULMER (hereinafter sometimes referred to as

“Plaintiff”), and others similarly situated, by and through his undersigned counsel,

hereby sues Defendant, CLASSIC OILFIELD SERVICES, LP, and BEN

PINKSTON (hereinafter sometimes referred to collectively as “Defendants”), and

in support thereof states as follows:

                                 INTRODUCTION

      1.      This is a collective action by Plaintiff, and others similarly situated,

against his employers for unpaid wages pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. § 201, et seq. Plaintiff seeks damages for unpaid overtime,

liquidated damages, and a reasonable attorney’s fee and costs.
             Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 2 of 10



                                            JURISDICTION

        2.       This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                                   VENUE

        3.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, CLASSIC OILFIELD SERVICES, LP, has offices Midland County,

Texas.

                                             THE PARTIES

        4.       Plaintiff is an individual residing in Menard County, Texas.

        5.       Plaintiff, RICHARD TODD FULMER, was employed by Defendants

from June 5, 2014 to January 10, 2019 as a “Driver.” Plaintiff’s principle duties

were to haul off and disposal of “cuttings”1 for oil and gas customers located solely

within the state of Texas.

        6.       Defendant, CLASSIC OILFIELD SERVICES, LP, is a corporation

existing under the laws of the State of Texas and maintains offices in Midland,

Texas.




1
  “Cuttings” are the broken bits of solid material removed from a borehole drilled by rotary, percussion, or auger
methods. Boreholes drilled in this way include oil or gas wells, water wells, and holes drilled for geotechnical
investigations or mineral exploration.
           Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 3 of 10



      7.      Defendant, CLASSIC OILFIELD SERVICES, LP, operates a company

that primarily operates a logistics and trucking business and is an employer as

defined by 29 U.S.C. § 203(d).

      8.      BEN PINKSTON, is an individual residing in Stephenville, Texas.

      9.      Defendant, BEN PINKSTON, is an individual who at all times relevant

to this matter acted directly or indirectly in the interest of Defendant, CLASSIC

OILFIELD SERVICES, LP, in relationship to Plaintiff, and others similarly situated;

therefore, are joint employers as defined by 29 U.S.C. § 203(d).

      10.     Defendant, BEN PINKSTON, (1) possessed the power to hire and fire

the employees, (2) supervised and controlled employee work schedules or conditions

of employment, (3) determined the rate and method of payment, and (4) maintained

employment records. Therefore, is a statutory employer under the FLSA.

      11.     Defendant, CLASSIC OILFIELD SERVICES, LP, has employees

subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was

employed.

      12.     At all times material to this complaint, Defendant, CLASSIC

OILFIELD SERVICES, LP, employed two or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.

      13.     At all times material to this complaint, Defendant, CLASSIC

OILFIELD SERVICES, LP, was an enterprise engaged in interstate commerce,
         Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 4 of 10



operating a business engaged in commerce or in the production of goods for

commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

       14.    At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and others similarly situated, and, as a matter of economic reality,

Plaintiff was dependent upon Defendants for their employment.

       15.    Plaintiff and others similarly situated were individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendants’ business activities. Specifically, Plaintiff,

and others similarly situated, performed work relating to the production of oil and

gas products for interstate commerce.

       16.    Plaintiff has retained the law firm of Ross Law, P.C., to represent him

in this action and has agreed to pay said firm a reasonable attorney’s fee for its

services. Plaintiff has entered into a valid contract with Ross Law, P.C., and has

appointed the undersigned counsel to be his sole agent, attorney-in-fact, and

representative in this suit, exclusive of all other parties, including Plaintiff/Plaintiffs.

To avoid tortious interference with Plaintiff’s obligations to his attorneys in this suit,

all communications concerning this suit must be made by Defendants and

Defendants’ attorneys solely to and through the undersigned counsel. Plaintiff’s

contract with an representation by the undersigned attorney gives rise to a claim for
         Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 5 of 10



reasonable and necessary attorney’s fees that Plaintiff is entitled to collect against

Defendants pursuant to 29 U. S. C. § 216(b).

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      17.    Plaintiff and others similarly situated, 1) hauled “cuttings” solely within

the state of Texas; 2) occupied positions assigned to a dedicated terminal at

Defendants’ Midland, Texas, terminal; 3) did not hold positions considered as

exempt under the FLSA; and, 4) were paid on a commission basis.

      18.    All of the materials and goods hauled by Plaintiff and others similarly

situated originated within the state of Texas either because they originate within the

state of Texas.

      19.    None of the Plaintiffs had an understanding that they would be called

upon to travel outside of the state of Texas while performing duties for Defendants.

      20.    Plaintiff and others similarly situated were never informed by

Defendants that their driving duties might subject them to interstate travel.

      21.    Defendants have a single yard for trucks hauling “cuttings” within the

state of Texas.

      22.    Plaintiff and others similarly situated always drove the same or similar

type of truck and were always assigned jobs requiring travel solely within the state

of Texas.

      23.    The locations to which Plaintiff and others similarly situated delivered
           Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 6 of 10



the goods and materials they hauled were all within the state of Texas.

      24.     Throughout the employment of Plaintiff and others similarly situated,

Defendants repeatedly and willfully violated Sections 7 and 15 of the Fair Labor

Standards Act by failing to compensate Plaintiff at a rate not less than one and one-

half times his regular rate of pay for each hour worked in excess of 40 in a workweek.

      25.     Specifically, Plaintiff, and all others similarly situated, were never paid

any overtime for the work in excess of 40 hours in a workweek.

      26.     The work schedules for the Plaintiff, and all others similarly situated,

required them to work in excess of 40 hours in a workweek on a regular and recurring

basis during numerous workweeks.

      27.     Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:

      ALL CURRENT OR FORMER EMPLOYEES OF CLASSIC
      OILFIELD SERVICES, LP WHO WERE EMPLOYED AS DRIVERS
      AT CLASSIC OILFIELD SERVICES, LP’s MIDLAND, TEXAS,
      TERMINAL AND WERE NOT PROPERLY COMPENSATED FOR
      ALL OVERTIME HOURS WORKED.

      28.     This action is properly brought as a collective action for the following

reasons:

      a.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of
              Defendants, are common to the Class and predominate over any
              individual issues which may exist.
           Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 7 of 10




      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendants’ own
              records. A class action is superior to other available methods for the fair
              and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.

      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendants.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.

      g.      Defendants acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.

      29.     For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff

because his claims are nearly identical to those of other Class Members. Plaintiff

and Class Members are similarly situated, have substantially similar or identical job

requirements and pay provisions, and are subject to Defendant’s common practice,

policy or plan regarding employee wages and hours.

      30.     In addition to the named Plaintiff, numerous employees and former
          Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 8 of 10



employees of Defendants are similarly situated to Plaintiff in that they have been

denied overtime compensation while employed by Defendants.

       31.    Defendants’ policy of not properly paying overtime is company-wide

and “Drivers,” throughout the state of Texas, employed by Defendants during the

three years prior to the filing of this action have been deprived of overtime, similarly

to the Plaintiff.

       32.    Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

       33.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

       34.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff, and all others similarly situated, are entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

       35.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

       36.    As a result of Defendants’ unlawful conduct, Plaintiff and all others

similarly situated are entitled to actual and compensatory damages, including the
           Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 9 of 10



amount of overtime which was not paid that should have been paid.

      37.     Plaintiff and all others similarly situated are entitled to an award of

reasonable and necessary attorneys’ fees, costs, expert fees, mediator fees and out-

of-pocket expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b)

and Rule 54(d) of the Federal Rules of Civil Procedure.

      WHEREFORE, Plaintiff, RICHARD TODD FULMER, and all others

similarly situated, demand Judgment against Defendants, jointly and severally, for

the following:

      a.      Determining that the action is properly maintained as a class and/or
              collective action, certifying Plaintiff as the class representative, and
              appointing Plaintiff’s counsel as counsel for Class Members;

      b.      Ordering prompt notice of this litigation to all potential Class Members;

      c.      Awarding Plaintiff and Class Members declaratory and/or injunctive
              relief as permitted by law or equity;

      d.      Awarding Plaintiff and Class Members their compensatory damages,
              service awards, attorneys’ fees and litigation expenses as provided by
              law;

      e.      Awarding Plaintiff and Class Members their pre-judgment, moratory
              interest as provided by law, should liquidated damages not be awarded;

      f.      Awarding Plaintiff and Class Members liquidated damages and/or
              statutory penalties as provided by law;

      g.      Awarding Plaintiff and Class Members such other and further relief as
              the Court deems just and proper.

                             JURY TRIAL DEMAND
        Case 7:19-cv-00041-DC Document 1 Filed 02/12/19 Page 10 of 10



      Plaintiff, RICHARD TODD FULMER, and others similarly situated,

demands a jury trial on all issues so triable.

      Respectfully submitted this February 12, 2019.

                                  ROSS LAW GROUP
                                  1104 San Antonio Street
                                  Austin, Texas 78701
                                  (512) 474-7677 Telephone
                                  (512) 474-5306 Facsimile
                                  Charles@rosslawpc.com




                                  _________________________________
                                  CHARLES L. SCALISE
                                  Texas Bar No. 24064621
                                  DANIEL B. ROSS
                                  Texas Bar No. 789810
                                  ATTORNEYS FOR PLAINTIFF
